DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 15/733,288, Device For Retention By Snap Fitting Of A Rod, filed on June 21, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2221518 to Witkowski.
Witkowski ‘518 discloses a retaining device (Figs. 9-10) by a snap-fitting a rod connected to an object in the retaining device, the retaining device comprising an attachment base (35) of the retaining device to the object and two wall elements (11) upright relative to the attachment base and delimiting between them, at least partially with the attachment base, a receiving cavity (12) of the rod which extends in a longitudinal direction , at least one of the wall elements being a retaining wall element with a longitudinal aperture (cut out below the tab L) having an edge opposite to the attachment base defining a retaining tab (L) for retaining the rod in the cavity and forming a retaining edge for retaining the rod in the cavity, the retaining tab having an inflection towards the other wall element (11).
Regarding claim 2, Witkowski ‘518 discloses wherein the retaining tab has a maximum width in a plane perpendicular to the attachment base and a maximum thickness in a plane parallel to the attachment base, the maximum width being greater than the maximum thickness (Figs 9-10).
Regarding claim 3, Witkowski ‘518 discloses wherein the longitudinal aperture extends between the retaining tab and the attachment base (Fig. 9).
Regarding claim 4, Witkowski ‘518 discloses wherein the retaining tab comprises a free longitudinal end (Fig. 10).
Regarding claim 5, Witkowski ‘518 discloses wherein an amplitude of the inflection (tip – Fig. 10) varies along the retaining tab (L).
	Regarding claim 7, Witkowski ‘518 discloses wherein the retaining tab includes an insertion ramp (surface of “L”) of the rod on an edge opposite to the retaining edge.
	Regarding claim 8, Witkowski ‘518 discloses wherein the insertion ramp is in a parallel to the longitudinal direction (Figs. 9-10).
	Regarding claim 9, Witkowski ‘518 discloses wherein the insertion ramp is in a plane intersecting the longitudinal direction (Fig. 9).
	Regarding claim 10, Witkowski ‘518 discloses wherein one point of the retaining wall element farthest from the attachment base extends at most in a plane parallel to the attachment base comprising a point of the retaining tab farthest from the attachment base (Figs 9-10).
	Regarding claim 12, Witkowski ‘518 discloses wherein a passage distance between the two wall elements defined in a plane perpendicular to the longitudinal direction has a minimum value comprises between 25% and 55% of a diameter of the rod that the retaining device is configured to retain (see Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski ‘518.
	Witkowski ‘518 fails to disclose wherein the maximum amplitude of the inflection of the retaining tab in a plane parallel to the attachment bae is greater than or equal to 10 % of a maximum distance between the two walls elements and less than or equal to 80%.   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amplitude of the inflection to 10% and less than or equal to 80%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Witkowski ‘518 fails to disclose wherein a passage distance between the two wall elements has a minimum value which is greater than or equal to 20% of a max distance between the two wall elements and less than or equal to 80% the distance being defined in a plane perpendicular to the longitudinal direction.   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passage distance between the two wall elements to has a min value which is greater than or equal to 20%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Witkowski ‘518 fails to disclose wherein a ratio of an insertion force of the rod that the retaining device is configured to retain in the receiving cavity to an extraction force of the rod that the retaining device is configured to retain in the receiving cavity is less than or equal to 1 and greater than or equal to 0.05.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of an insertion force less than or equal to 1 and greater than or equal to 0.05 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,323,669 – Holder device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 16, 2022